UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4150


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARRELL HALL,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cr-00435-CCB-1)


Submitted:   November 18, 2010            Decided:   December 9, 2010


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Lauren E. Case, Staff
Attorney,  Greenbelt, Maryland,  for  Appellant.   Rod  J.
Rosenstein, United States Attorney, A. David Copperthite,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrell Hall appeals the above-Guidelines seventy-two-

month sentence imposed following his guilty plea to one count of

threatening an arson, in violation of 18 U.S.C. § 844(e) (2006),

and one count of witness tampering, in violation of 18 U.S.C.A.

§ 1512(b)(1) (West 2000 & Supp. 2010).                On appeal, Hall contends

that the district court imposed a procedurally and substantively

unreasonable      sentence.         Specifically,      Hall    argues         that    his

sentence is procedurally unreasonable because the district court

(1) styled its deviation from the U.S. Sentencing Guidelines

Manual (“the Guidelines”) as a variance in order to avoid the

notice provisions of Federal Rule of Criminal Procedure 32(h)

(“Rule 32(h)”); (2) failed to explain why a Guidelines sentence

was   inappropriate;       and   (3)    failed   to   address       a    nonfrivolous

argument made by defense counsel that Hall’s military experience

had negatively affected him.            Additionally, he contends that his

sentence    is    substantively        unreasonable     because         the    district

court   considered     aggravating       factors      that    had       already      been

accounted   for    under     the    Guidelines.        Finding      no    reversible

error, we affirm.

            We review a sentence imposed by a district court under

a   deferential    abuse    of     discretion    standard.       Gall         v.   United

States, 552 U.S. 38, 45 (2007); United States v. Lynn, 592 F.3d

572, 578-79 (4th Cir. 2010) (abuse of discretion standard of

                                          2
review applicable when defendant properly preserves a claim of

sentencing error in district court “[b]y drawing arguments from

[18 U.S.C.] § 3553[(a) (2006)] for a sentence different than the

one ultimately imposed”).              First, we review the sentence for

significant      procedural         error,       examining        the      record     for

miscalculation of the Guidelines range, the treatment of the

Guidelines    as     mandatory,      failure       to   consider     the       §   3553(a)

factors, the selection of a sentence based on clearly erroneous

facts, and failure to adequately explain the chosen sentence and

any deviation from the Guidelines.               Gall, 552 U.S. at 51.

            We      hold    that     the       district     court        committed      no

procedural    error,       calculating     the     proper       advisory      Guidelines

range,    considering      the     § 3553(a)     factors     and    the       appropriate

facts, and thoroughly explaining Hall’s sentence and its upward

variance.     The district court was not required to provide notice

of its upward variance.              Rule 32(h) requires that notice be

provided before a sentencing court departs from the applicable

Guidelines range on a ground not identified in the presentence

report or a party’s prehearing submission.                   “Departure,” however

is a term of art, “refer[ring] only to non-Guidelines sentences

imposed     under    the     framework       set    out     in     the    Guidelines.”

Irizarry v. United States, 553 U.S. 708, 714 (2008).                          The notice

requirement does not apply to § 3553 variances.                         Id.    Here, the

district      court’s        deviation          from      the      Guidelines         was

                                           3
unquestionably a variance, as the court based its decision on a

thorough      consideration          of     the     § 3553(a)          factors,    not     the

Guidelines.         Thus,      the    district       court       was    not     required    to

provide advance notice of its intent to vary from the applicable

Guidelines range.

              We hold further that the district court’s explanation

was more than sufficient to preclude a finding of procedural

error.      A    sentencing       court      must    “state       in    open     court”    the

particular reasons that support its chosen sentence.                                    United

States   v.     Carter,     564      F.3d   325,     328     (4th      Cir.    2009).      The

court’s explanation, however, need not be exhaustive; it merely

must be “sufficient ‘to satisfy the appellate court that [the

district court] has considered the parties’ arguments and has a

reasoned    basis    for       exercising         [its]    own    legal       decisionmaking

authority.’”       United States v. Boulware, 604 F.3d 832, 837 (4th

Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356

(2007)).        Here,     it    is     apparent       from       the    district     court’s

explanation that it considered both parties’ arguments and had a

reasoned basis for its decision to vary from the Guidelines.

Moreover, in response to defense counsel’s argument, the court

discussed       extensively       Hall’s      military       background,          concluding

that a longer sentence and “a very structured situation” might

help Hall learn to control his anger, especially in light of any

possible post-traumatic stress disorder (“PTSD”).                              Accordingly,

                                              4
we conclude that the district court adequately explained its

chosen sentence and responded to defense counsel’s nonfrivolous

arguments for a different sentence and, therefore, committed no

procedural error.

           Because    we    hold     that       the   sentence     is   procedurally

reasonable, we next examine the substantive reasonableness of

the   sentence,    considering       the    totality        of   the   circumstances.

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                        “If

the   district    court    decides    to       impose   a    sentence    outside   the

Guidelines range, it must ensure that its justification supports

the degree of the variance.”               United States v. Evans, 526 F.3d

155, 161 (4th Cir. 2008).              While we presume that a sentence

within the Guidelines range is reasonable, we do not presume

that a sentence outside the Guidelines range is unreasonable.

Gall, 552 U.S. at 51.

           Hall claims that the district court’s stated reasons

do not justify the imposition of an above-Guidelines sentence.

In light of Hall’s violent tendencies – as evidenced by his

criminal history, the seriousness of the present offense, and

the effect of his military service – and the court’s careful

discussion of its reasons for the upward variance, we conclude

that the court was justified in sentencing Hall to an above-

Guidelines sentence.        Thus, we hold that the district court did



                                           5
not   abuse    its   discretion   and   did   not   impose   a   substantively

unreasonable sentence.

              Accordingly, we affirm the district court’s judgment.

We    dispense   with   oral   argument     because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        6